Title: From Thomas Jefferson to W. Jennings, 6 February 1808
From: Jefferson, Thomas
To: Jennings, W.


                  
                     Sir
                     
                     Washington Feb. 6. 08.
                  
                  Your favor of Jan. 20. has been recieved and with a due sensibility to the mark of regard offered in it. a friend to the arts and sciences, both useful and amusing, I have ever felt a duty as well as pleasure in their advancement. your book, I am sure, will have much higher claims on the public interest, than it can derive from a connection with my name. but if that may be a means of attracting their earlier attention, it will be a satisfaction to me. it ought to be so the rather as the approbation of my conduct by it’s author, implied by that mark of his respect has the weight of proceeding from the class of those who have the means and the habits of examining and judging for themselves. I salute you with consideration & respect.
                  
                     Th: Jefferson
                     
                  
               